— Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), *831rendered July 8, 1991, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find no error in the court’s denial, without a hearing, of the defendant’s pro se motion to withdraw his plea inasmuch as the defendant’s allegations of coercion are belied by the plea record (see, People v Frederick, 45 NY2d 520; People v Selikoff, 35 NY2d 227, cert denied 419 US 1122). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.